CLD-204                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 15-2932
                                  ___________

                               ADEL MIKHAEIL,
                                         Appellant

                                        v.

        ANGEL SANTOS; PHILLIP P.G. WEBB; DEALREE BROADY;
         CRISTINO FELIX; JERSEY CITY POLICE DEPARTMENT;
       MARY REINKE; HUDSON COUNTY PROSECUTORS OFFICE;
     MYLES CAPPIELLO; NEIL HICKEY; NEW JERSEY STATE POLICE;
      PAULA DOW, formerly Ann Milgram, Office of the Attorney General;
   STATE OF NEW JERSEY; ANTHONY PICCONE, Deputy Attorney General;
         MICHAELANGELO CONTE; RENEEA ROSE SIBAYIAN;
          JERSEY JOURNAL, INC.; JOHN DOE(S) 1 THROUGH 10
                ____________________________________

                 On Appeal from the United States District Court
                           for the District of New Jersey
                         (D.C. Civil No. 2:10-cv-03876)
                  District Judge: Honorable William J. Martini
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 31, 2016

           Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                         (Opinion filed: April 13, 2016)
                                          _________

                                          OPINION*
                                          _________
PER CURIAM

         Adel Mikhaeil appeals from the judgment of the United States District Court for

the District of New Jersey in his action pursuant to 42 U.S.C. § 1983. As the appeal does

not present a substantial question, we will summarily affirm the decision of the District

Court.

         The procedural history of this case and the details of Mikhaeil’s claims are well

known to the parties, set forth in the District Court’s memoranda, and need not be

discussed at length. Briefly, in August 2008, Mikhaeil was arrested by police in Jersey

City, New Jersey and charged with witness tampering and making terroristic threats

against Angel Santos. Ultimately, the charges were dismissed. In July 2010, Mikhaeil

filed a complaint under § 1983, raising claims arising from the arrest. Named as

defendants were the complaining witness, Angel Santos; the Jersey City Police

Department and several of its officers (“Jersey City Police Defendants”); the Hudson

County Prosecutor’s Office, the prosecuting attorney, and another employee of that

Office (“HCPO Defendants”); the State of New Jersey, the State Police, the State

Attorney General, and individual state agents (“State Defendants”); and the Jersey



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
Journal newspaper and several staff members (“Jersey Journal Defendants”).1 During the

course of the proceedings, the Defendants filed separate motions to dismiss and for

summary judgment.

       On June 13, 2011, the District Court granted motions to dismiss that had been filed

by the HCPO Defendants, the State Defendants, and the Jersey Journal Defendants,

dismissing the claims against those sets of defendants. The action continued against

Santos and the Jersey City Police Defendants on the remaining claims. On December 14,

2012, the District Court granted the Jersey City Police Defendants’ motion for summary

judgment. Thereafter, on December 1, 2014, the District Court dismissed the claims

against Santos, the only remaining defendant. Finally, on July 16, 2015, the District

Court entered a final order in the case dismissing cross-claims that had been raised by the

HCPO Defendants. This timely appeal followed.

       We have appellate jurisdiction under 28 U.S.C. § 1291 and exercise plenary

review over an order granting summary judgment. DeHart v. Horn, 390 F.3d 262, 267


1
  In his complaint, Mikhaeil alleged that: the Jersey City Police Department was liable for
his false arrest and imprisonment (Count 1); Officers Myles Cappiello and Neil Hickey
failed to adequately investigate Santos’ complaint before recommending charges (Count
2); Deputy Attorney General Anthony Piccone’s criminal prosecution of Mikhaeil was
improper (Count 3); the Office of the Attorney General failed to adequately train its
employees which resulted in Mikhaeil being deprived of his constitutional rights (Count
4); the Jersey Journal Defendants withheld pertinent information from police and thus,
were also responsible for his false arrest and imprisonment (Count 5); Defendants
Piccone, Hickey, Cappiello and Mary Reinke, an employee in the prosecutor’s office,
worked together to arrest and imprison him in order to procure his guilty plea in another
criminal matter (Count 6).
                                              3
(3d Cir. 2004). Our review of the District Court’s earlier dismissal orders is plenary.

Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We may summarily affirm when

an appeal presents us with no substantial question. See LAR 27.4; I.O.P. 10.6. Upon

review of the record, and for substantially the same reasons given by the District Court,

we will affirm.

       As we noted above, Mikhaeil’s complaint stated claims under § 1983 against

numerous defendants, several of whom moved to dismiss his complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure. “To survive a motion to dismiss, a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Blanket assertions and

conclusory statements by themselves do not suffice to show plausibility. See Renfro v.

Unisys Corp., 671 F.3d 314, 320 (3d Cir. 2011).

       First, the District Court properly dismissed Mikhaeil’s claim against the Hudson

County Prosecutor’s Office. Because that Office is a state agency, not a local

governmental body, it is not a person amenable to suit under § 1983. See Estate of

Lagano v. Bergen Cty. Prosecutor’s Office, 769 F.3d 850, 854-55 (3d Cir. 2014) (holding

that New Jersey county prosecutor’s offices are considered state agencies for § 1983

purposes when fulfilling their law enforcement and investigative – as opposed to

administrative – roles). Further, the District Court correctly held that the prosecuting

                                              4
attorney was immune from suit for his role in prosecuting Mikhaeil’s criminal case. See

Kulwicki v. Dawson, 969 F.2d 1454, 1463 (3d Cir. 1992). Additionally, the District

Court correctly dismissed Mikhaeil’s claim against Mary Reinke, an HCPO employee.

Among other things, Mikhaeil did not allege facts establishing that Reinke had the

requisite personal involvement with Mikhaeil’s case. See Rode v. Dellarciprete, 845 F.2d
1195, 1207 (3d Cir. 1988).2

       The District Court also appropriately dismissed Mikhaeil’s claims against the

Jersey Journal Defendants. To state a claim under § 1983, a plaintiff must allege a

violation of a right secured by the Constitution or laws of the United States committed by

a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). The

Jersey Journal Defendants are private actors—not state actors. Although private

individuals may nonetheless be liable under § 1983 if they have conspired with or

engaged in joint activity with state actors, see Dennis v. Sparks, 449 U.S. 24, 27-28

(1980), as the District Court noted, Mikhaeil did not adequately allege the existence of a

conspiracy involving these Defendants to deprive him of his rights.3

       Lastly, the District Court did not err in dismissing the State Defendants. Insofar as

they were sued for damages in their official capacities, they are entitled to Eleventh


2
  Mikhaeil likewise failed to establish that the Attorney General had any personal
involvement in his case.
3
 The District Court also correctly dismissed Defendant Santos from the case on those
grounds.
                                            5
Amendment immunity. The Eleventh Amendment protects a state and its employees

from federal suit unless Congress has specifically abrogated the state’s immunity, or the

state has waived its own immunity. Betts v. New Castle Youth Dev. Ctr., 621 F.3d 249,

254 (3d Cir. 2010); MCI Telecomm. Corp. v. Bell Atl.-Pa., 271 F.3d 491, 503-04 (3d Cir.

2001). Congress did not abrogate the states’ immunity through the enactment of 42

U.S.C. § 1983, see Quern v. Jordan, 440 U.S. 332, 345 (1979), and New Jersey has not

waived its immunity in federal court, see Port Auth. Police Benevolent Ass’n, Inc. v. Port

Auth., 819 F.2d 413, 418 (3d Cir. 1987), abrogated on other grounds by Hess v. Port

Auth. Trans-Hudson Corp., 513 U.S. 30 (1994). Therefore, the District Court correctly

concluded that the State Defendants were entitled to Eleventh-Amendment immunity

from Mikhaeil’s official-capacity claims. To the extent that Mikhaeil intended to impose

individual liability on the State Defendants, for the reasons carefully identified by the

District Court in its thorough opinion, those claims were also properly dismissed.4

       We now turn to the District Court’s order granting the Jersey City Police

Defendants’ motion for summary judgment. Summary judgment is proper where, viewing

the evidence in the light most favorable to the nonmoving party and drawing all

inferences in favor of that party, there is no genuine issue of material fact and the moving


4
  Additionally, to the extent Mikhaeil alleged that any of the Defendants violated his
rights under state law, those claims were subject to dismissal because he did not comply
with the notice requirements of the New Jersey Tort Claims Act. See N.J. Stat. Ann.
§ 59:8-8; Velez v. City of Jersey City, 850 A.2d 1238, 1246 (N.J. 2004).

                                              6
party is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a); Kaucher v.

Cty. of Bucks, 455 F.3d 418, 422-23 (3d Cir. 2006).

       First, we conclude that the District Court did not err in granting summary

judgment as to Mikhaeil’s claims against the individual police officers named in the

complaint. To prevail on a claim of false arrest or false imprisonment under § 1983, a

plaintiff must show that he was arrested without probable cause. Groman v. Twp. of

Manalapan, 47 F.3d 628, 634 (3d Cir. 1995); accord Dowling v. City of Phila., 855 F.2d
136, 141 (3d Cir. 1988) (“The proper inquiry in a section 1983 claim based on false arrest

. . . is not whether the person arrested in fact committed the offense but whether the

arresting officers had probable cause to believe the person arrested had committed the

offense.”). Probable cause exists “whenever reasonably trustworthy information or

circumstances within a police officer’s knowledge are sufficient to warrant a person of

reasonable caution to conclude that an offense has been committed by the person being

arrested.” United States v. Myers, 308 F.3d 251, 255 (3d Cir. 2002).

       For the reasons outlined by the District Court, the record supports the conclusion

that there was sufficient information from which a jury could conclude that there was

probable cause to arrest Mikhaeil for terroristic threats and witness tampering.

Additionally, even if their actions were unreasonable, we would agree with the District

Court that the named officers were entitled to qualified immunity. See Pearson v.

Callahan, 555 U.S. 223, 231 (2009).

                                             7
       The District Court also correctly determined that the Jersey City Police

Department was not a proper party to this action. Although local governmental units may

constitute “persons” against whom suit may be lodged under § 1983, a city police

department is a governmental sub-unit that is not distinct from the municipality of which

it is a part. See, e.g., Bonenburger v. Plymouth Twp., 132 F.3d 20, 25 n.4 (3d Cir. 1997);

Johnson v. City of Erie, 834 F. Supp. 873, 878-79 (W.D. Pa. 1993). Even construing

Mikhaeil’s complaint liberally to allege a claim against Jersey City, we conclude that

summary judgment was appropriate. The Supreme Court’s § 1983 jurisprudence

“require[s] a plaintiff seeking to impose liability on a municipality under

§ 1983 to identify a municipal ‘policy’ or ‘custom’ that caused the plaintiff’s injury.”

Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997) (citing Monell v.

Dep’t of Soc. Servs. of N.Y., 436 U.S. 658, 694 (1978)). This requires a plaintiff to show

that “through its deliberate conduct, the municipality was the ‘moving force’ behind the

injury alleged.” Id. (emphasis in original). In this case, however, Mikhaeil failed to

allege any action by Jersey City, let alone “deliberate conduct” that would show the City

to be the “moving force” behind Mikhaeil’s alleged injuries.

       Accordingly, we will affirm the judgment of District Court.




                                             8